Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 15-20 directed to species non-elected without traverse.  Accordingly, claims 15-20 been cancelled.
Claims 1-9, 11-14, 21, 24, 26, 28, 29 are  allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose control valve disposed in the first water dividing passage to prevent water from flowing backward into the water inflow passage in combination with other limitations of claim 1.
The prior art fails to disclose second control mechanism configured to control the second water dividing passage to be connected to the water inflow passage in combination with other limitations of claim 28.
The prior art fails to disclose movable member swingably connected to the socket portion and abutting against the first switching mechanism to push the first switching mechanism to slide, and  a push block abutting between the first switching mechanism and the movable member in combination with other limitations of claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753